Title: Thomas Jefferson to Franklin and John Adams: Résumé, 17 October 1784
From: Jefferson, Thomas
To: Franklin, Benjamin,Adams, John


				⟨Cul-de-sac Tetebout, October 17, 1784: Mr. Jefferson sends to Mr. Adams and Dr. Franklin drafts of the two letters to be sent

to the Duke of Dorset. One is on the separate articles. The other is on the general subject, and written in the form that they had agreed upon during their last meeting. Having reconsidered the latter, he sends a second version that explicitly notices Hartley’s positive responses; they should make a choice and he will sign whichever they agree on. P.S.: He is ready to concur in a letter or letters about “the man in the inquisition.”⟩
			